Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Agreement was met with applicant’s representative on 2 March 2021
The application has been amended as follows: 
Please change the claims to: 

1.   (Currently Amended)	A plastic transport and storage container for a filling material, comprising: 
	an inner container there is with a capacity of 50 to 5000 L for receiving the filling material, which is made of plastic material and has a single-layer wall structure;
	an outer container which is open at the top, accommodates the inner container and includes at least one layer of electrically conductive plastic material;
	wherein an outer circumferential surface of the inner container, which is closed at the top, is surrounded by an electrically conductive flexible material;
	at least one electrically conductive flap which covers at least a part of the upper side of the inner container, the flap being electrically connected to the electrically conductive material on the circumferential surface of the inner container;
	wherein a lid comprising at least one layer of electrically conductive plastic material covers the outer container;
	wherein between the upper side of the inner container and the lid a connecting element is arranged such that the flap is connected to the electrically conductive layer of the lid in an electrically conductive manner in the closed state of the outer container; and 
	wherein the connecting element is a mounting element that comprises a screw connection with a bottom portion clamping the flap between the bottom portion and the underside of the lid to establish an electrical connection between the flap and the lid.

2. (Canceled)

3. (Previously Amended) The transport and storage container according to claim 1, wherein the connecting element is arranged between the upper side of the inner container and the lid.

4. (Previously Amended) The transport and storage container according to claim 1, wherein the inner container is made of polyethylene and is manufactured by blow molding.



6. (Previously Amended) The transport and storage container according to claim 1, wherein the electrically conductive flexible material is an electrically conductive plastic foil.

7. (Previously Amended) The transport and storage container according to claim 1, wherein the electrically conductive plastic foil has an electrical resistivity of <106 ohm.

8. (Previously Amended) The transport and storage container according to claim 1, wherein electrically conductive woven fabric is used as an electrically conductive material, which comprises non-conductive plastic fabric or plastic strips, into which electrically conductive threads or strips are woven which are in electrical contact with each other.

9. (Previously Amended) The transport and storage container according to claim 1, wherein the outer container is made of a multi-layer plastic material, the outer layers of which are electrically conductive.

10. (Previously Amended) The transport and storage container according to claim 1, wherein the outer layers of the outer container have an electrical resistivity of < 106 ohm.

11. (Previously Amended) The transport and storage container according to claim 1, wherein the inner container receives an electrically conductive dip tube for filling and emptying for the filling material.

12. (Previously Amended) The transport and storage container according to claim 1, wherein the bottom of the outer container has an electrically conductive and stable frame structure.

13. (Previously Amended) The transport and storage container according to claim 1, wherein the flap is made of the same material as the material surrounding the circumferential surface. 

14. (Previously Amended) The transport and storage container according to claim 1, wherein the outer container comprises an electrical connection for an electrical earth connection.

15. (Currently Amended) A plastic transport and storage container for a filling material, comprising: 
	an inner container there is with a capacity of 50 to 5000 L for receiving the filling material, which is made of plastic material and has a single-layer wall structure;

	wherein an outer circumferential surface of the inner container, which is closed at the top, is surrounded by an electrically conductive flexible material;
	at least one electrically conductive flap which covers at least a part of the upper side of the inner container, the flap being electrically connected to the electrically conductive material on the circumferential surface of the inner container;
	wherein a lid comprising at least one layer of electrically conductive plastic material covers the outer container;
	wherein between the upper side of the inner container and the lid a connecting element is arranged such that the flap is connected to the electrically conductive layer of the lid in an electrically conductive manner in the closed state of the outer container; and 
	wherein the connecting element is an elastic element that is arranged between the upper side of the inner container and the flap or between the underside of the lid and the flap so that the lid when closed clamps the flap into electric contact with the lid by elastic pressure. 

16. (Cancelled) 

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
The claim objection has been withdrawn.
The title objection has been withdrawn.
Applicant’s amendment is persuasive.  The art based rejection has been withdrawn. 
Allowable Subject Matter
Claims 1, 3-15; are allowed.  
Claims 1, 3-15; the following is a statement of reasons for allowance:   The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein 
Claims 1:  wherein the connecting element is a mounting element that comprises a screw connection with a bottom portion clamping the flap between the bottom portion and the underside of the lid to establish an electrical connection between the flap and the lid.

Claim 15: wherein the connecting element is a bottom portion clamping the flap between the bottom portion and the underside of the lid to establish an electrical connection between the flap and the lid..

The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.: US 5971185 by Shutz teaches electrically conducitng away charge from the inner to outer container but does not teach a bottom portion clamping the flap between the bottom portion and the underside of the lid to establish an electrical connection between the flap and the lid or a bottom portion clamping the flap between the bottom portion and the underside of the lid to establish an electrical connection between the flap and the lid.as required by the independent claims.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Primary Examiner, Art Unit 2839